UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7070


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAVID MERO,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, Chief District Judge. (4:17-cr-00013-MSD-RJK-1)


Submitted: January 24, 2022                                       Decided: March 11, 2022


Before WYNN and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Mero, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David Mero appeals from the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We review a district

court’s denial of a compassionate release motion for abuse of discretion. United States v.

Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have

reviewed the record and discern no abuse of discretion. See United States v. High, 997

F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for denial of

compassionate release motion).     Accordingly, although we grant Mero’s motions to

supplement his informal brief, we affirm the district court’s order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2